Case: 4:18-cr-00975-CDP Doc. #: 303 Filed: 02/23/21 Page: 1 of 2 PageID #: 1323




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       No. S1-4:18 CR 975 CDP
                                             )
DUSTIN BOONE,                                )
CHRISTOPER MYERS,                            )
and STEVEN KORTE,                            )
                                             )
       Defendants.                           )

                    MOTION FOR LEAVE TO FILE SEALED DOCUMENT

       COMES NOW, the United States of America, by and through Sayler A. Fleming, United

States Attorney for the Eastern District of Missouri, and Carrie Costantin and Robert F. Livergood,

Assistant United States Attorneys for said District, and requests leave to file under seal the

Government’s Response to Defendant Korte’s Motion in Limine [Document 295]. The

Government seeks leave to file its Response under seal because it contains information that would

be inadmissible at trial including improper character evidence and prior bad act evidence.

                                                 Respectfully submitted,

                                                 SAYLER A. FLEMING
                                                 United States Attorney

                                                  /s/ Carrie Costantin
                                                 CARRIE COSTANTIN #35925MO
                                                 ROBERT F. LIVERGOOD, #35432MO
                                                 Assistant United States Attorneys
                                                 111 S. 10th Street, Rm. 20.333
                                                 St. Louis, Missouri 63102
                                                 (314) 539-2200




                                                 1
Case: 4:18-cr-00975-CDP Doc. #: 303 Filed: 02/23/21 Page: 2 of 2 PageID #: 1324




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 23, 2021, the foregoing was filed electronically with the

Clerk to be served by operation of the Court’s electronic filing upon the following:

Patrick S. Kilgore
Attorney for Dustin Boone
1015 Locust
Suite 914
St. Louis, MO 63101
Email: patrick@patrickkilgorelaw.com;

N. Scott Rosenblum
Attorney for Christopher Myers
120 S. Central Ave.
Suite 130
Clayton, MO 63105
Email: srosenblum@rsflawfirm.com; and

John P. Rogers
Attorney for Steven Korte
120 S. Central Ave.
Suite 160
Clayton, MO 63105
Email: jrogers@rsblawfirm.com.



                                             /s/ Carrie Costantin
                                             CARRIE COSTANTIN #35925MO
                                             Assistant United States Attorney




                                                2
